Exhibit Employment Agreement This Employment Agreement (this "Agreement"), dated as of August 13, 2009, to be effective as of May 5, 2009 (the “Effective Date”), is entered into between ACIES CORPORATION, a Nevada corporation, having a place of business at 132 West 36th Street, 3rd Floor, New York, New York 10018 ("Employer"), and OLEG FIRER, an individual ("Executive"). WHEREAS, the parties were previously party to an Employment Agreement dated May 5, 2006, which expired on May 4, 2009 (the “Prior Agreement”); WHEREAS, Employer desires to continue to employ Executive as its President and Chief Executive Officer; and WHEREAS, Executive is willing to accept such continued employment on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual agreements set forth herein, Employer and Executive hereby agree as follows: ARTICLE I EMPLOYMENT; POSITION, DUTIES AND AUTHORITY 1.01Employment.
